By the Court.
The right to a writ of prohibition restraining a judge from hearing a petition and application filed in pursuance of Sections 6140 to 6168, General Code, commonly known as the Jones Local Option Law, does not accrue by reason of an order of such judge permitting the withdrawal of a petition previously filed covering the same territory, particularly where the respondent had found that the petition last filed contained a greater number of qualified electors’ signatures than did the petition first filed. The statute conferred upon the respondent full and complete jurisdiction in the matter before him. If the relator were aggrieved by the finding and conclusion of the respondent, he would have a complete and adequate remedy by proceeding in error. The demurrer is therefore sustained.

Demurrer sustained.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.